DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 2/3/2021.  

Claims
Claims 15, 16, and 20 have been amended. 
Claim 21 has been cancelled.
Claims 1-20 are currently pending in the application and claims 1-14 have been withdrawn from consideration. 

Response to Arguments

101
The examiner withdraws the 101 rejection because the claims capture an improvement to the functioning of a computer or to any other technology or technical field.  In traditional license services, the license server can issue licenses on demand before a service can be started.  However this causes delay for short-lived real-time services such as voice or video calls because the client device would need to ask the license server for a license prior to allowing the call to be placed.  The claims recite a more efficient way for distributing floating licenses for real-time services such as voice and video calls.  
103
In response to the applicant’s arguments regarding the prior art not disclosing “receiving, at the license server, a license-exchange request from the client device at the time the client device joins the network, the license-exchange request including, for reach feature licensed by the client device, a current number of licenses allocated to the client device and a number of licenses used by the client device”, the examiner respectfully disagrees.  Rabin in sections [0116]-[0117] discloses that the user devices periodically communicate with the guardian center by performing a call-up procedure to securely send a tag table of the current software installed on the user devices.  The tag table includes a bunch of information on the client device software including the software tags, the usage status, the action time, the run count, and the use time.  The guardian center then sends back a continuation message to the user devices which the client devices use to update their tagged software database.  Rabin further discloses in section [0251] that the call-up procedure interfaces the user device with the guardian center.  Further, Fig. 6 of Rabin shows the type of data in the tag tables.  This includes the different tags of the software and the usage status of the software.  When looking at this data, one can easily determine the amount of software licenses allocated to a device by adding up the amount of tags in the table.  One can also easily determine the amount of software licenses used by adding up the number of usage statuses that are labeled “installed”.   
Therefore Rabin discloses that a license server (e.g. guardian center) receives a license-exchange request (e.g. call-up procedure) from a client device (e.g. user device) at the time the client device joins the network (e.g. interfaces the user device with the guardian center), the license-exchange request including, for each feature (e.g. software) licensed by the client 
112
In regards to the applicant’s arguments with respect to the specification providing support for claim 16, the examiner respectfully disagrees.  The instant specification in sections [0043]-[0044] discloses that the client devices and the license server all contain the same number of available licenses.  This is different than the claim that recites "the arithmetic function requiring that a first sum of: (the number of allocated licenses in the server table before the computing plus a current number of licenses allocated on the client device) equals a second sum of: (the number of available licenses in the server table after the computing plus the new number of allocated licenses).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 15-20 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claim 15 further recites “configuring the client device to initiate, without delay associated with requesting a license, the service”.  The specification fails to disclose how the client device is configured to initiate, without delay associated with requesting a license, the service.  
Claim 16 recites “the arithmetic function requiring that a first sum of: (the number of allocated licenses in the server table before the computing plus a current number of licenses allocated on the client device) equals a second sum of: (the number of available licenses in the server table after the computing plus the new number of allocated licenses)”.  The instant specification in sections [0043]-[0044] discloses that the client devices and the license server all contain the same number of available licenses.  This is different than the claim that recites "the arithmetic function requiring that a first sum of: (the number of allocated licenses in the server table before the computing plus a current number of licenses allocated on the client device) equals a second sum of: (the number of available licenses in the server table after the computing plus the new number of allocated licenses). 
Further the dependent claims are also rejected as being dependent on the above claims.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In this instant case,
Claim 15 recites “configuring the client device to initiate, without delay associated with requesting a license, the service”.  It is unclear whether this “configuring” is performed by the client device itself or by the license server recited earlier in the claim.  

Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20040128515 A1 (“Rabin”) and US 20060106728 A1 (“Yellai”) and US 20020169725 A1 (“Eng”) and US 20050119976 A1 (“Taylor”).

Per claim 15, Rabin discloses:
detecting, at the license server, a client device joining a network (e.g. user device interfaces with the guardian center) (Section [0251]);
receiving at the license server (e.g. guardian center) a license-exchange request (e.g. call-up procedure) from the client device (e.g. user device) at the time the client device joins the network (e.g. interfaces the user device with the guardian center), the license-exchange request including, for each feature (e.g. software) licensed by the client device, a current number of licenses (e.g. number of tags) allocated to the client device and a number of licenses used (e.g. number of installed tags) by the client device (Section [0109]-[0111], [0116]-[0117], [00251], [0320]-[0323], and FIG. 6); 
updating the client table (e.g. tagged software database) in the licenses database with the current number of licenses allocated and the number of licenses used (e.g. tags and associated information it has received during the call-up procedure) (Section [0033], [0117], and [0294]); 
after receiving the license-exchange request, iterating over all features in the server table of features and computing… to the client device for each feature (e.g. specify punitive action) in the server table of features (e.g. tagged software database) (Section [0049], [0101], [0116]-[0117], and [0122]-[0124]); 
simultaneously sending, to the client device… communicating with the license database, the new number of allocated licenses prior to the client device initiating a service (e.g. continuation message including actions associated with each tag), the service comprising at least one of a voice call and a video call (Section [0052], [0122]-[0124], [0288]-[0289] and [0341]-[0343]);  Note: the limitation “the service comprising at least one of a voice call and a video call” does not distinguish over the prior art because it is simply describing the service and does not affect the steps of the claim in a manipulative sense.  
configuring the client device (e.g. user device) to initiate, without delay associated with requesting a license, the service (e.g. access to software) (Section [0026] and [0123]).

Although Rabin discloses a client device sending client license table data to a server so that the server can update its server license table, Rabin does not specifically disclose storing a server table of features available for licensing in a license database stored within a license server; …the current number of licenses allocated and the number of licenses used…; …new number of allocated licenses.  However Yellai, in analogous art of license management, discloses:
storing a server table (e.g. license pool) of features available for licensing in a license database stored within a license server (e.g. license manager) (Section [0072]-[0074]);
…the current number of licenses allocated (e.g. number of licenses of that type that are allocated) and the number of licenses used (e.g. quantity of installed licenses)… (Section [0072]-[0074]);
…new number of allocated licenses (e.g. number of licenses of that type that are allocated) (Section [0071]-[0074]).
It would have been obvious to one of ordinary skill in the art to include in the license management system of Rabin a license table that stores a current number of licenses allocated to the client device and a number of licenses used by the client device as taught by Yellai since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Rabin discloses in the sections above: a client device storing a license table and a server storing a 

Although Rabin/Yellai discloses updating data tables with a current number of licenses allocated and a number of licenses used by the client device, Rabin/Yellai does not specifically disclose associating a number of available licenses with each respective feature in the server table of features; associating a number of allocated licenses with each respective feature in the server table of features.  However Eng, in analogous art of licensing, discloses:
associating a number of available licenses (e.g. total number of licenses available) with each respective feature in the server table of features (Section [0007]); 
associating a number of allocated licenses (e.g. a portion of the total licenses are allocated) with each respective feature in the server table of features (Section [0007]).
It would have been obvious to one of ordinary skill in the art to include in the feature license management system of Rabin/Yellai the concept of associating a number of available licenses and associating a number of allocated licenses as taught by Eng since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  As disclosed by Eng 

Although Rabin/Yellai/Eng discloses sending license table data to a single client device, Rabin/Yellai/Eng does not specifically disclose simultaneously sending, to the client device and other client devices communicating with the license database….  However Taylor, in analogous art of licensing, discloses:
simultaneously sending (e.g. broadcasting), to the client device and other client devices (e.g. plurality of client computers) communicating with the license database… (Section [0042]).
It would have been obvious to one of ordinary skill in the art to include in the feature license management system of Rabin/Yellai/Eng the concept of sending license information to multiple client devices simultaneously as taught by Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Since Rabin discloses a license server sending license data to a client device and Taylor discloses a server sending license data to multiple client devices simultaneously, one of ordinary skill in the art would know that using the license server of Rabin to send license data to multiple client devices (as taught by Taylor) would produce predictable results.  

Per claim 17, Rabin/Yellai/Eng/Taylor discloses all of the limitations of claim 15 above.  Rabin further discloses wherein the license-exchange request includes a maximum number of feature instances (e.g. number of tags) the client device can handle and a permanently installed number of licenses (e.g. usage status) (Section [0116]-[0017], [0320]-[0323], and Fig. 6).  
Note: the limitation “wherein the license-exchange request includes a maximum number of feature instances the client device can handle and a permanently installed number of licenses” does not distinguish over the prior art because it is describing the data within the license exchange request and does not affect the steps of the method in a manipulative sense.  The steps of the method are performed the same way regardless of what the data is.  

	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rabin/Yellai/Eng/Taylor, as applied to claim 15 above, in further view of US 7231370 B1 (“Kapur”).

Per claim 16, Rabin/Yellai/Eng/Taylor does not specifically disclose wherein the computing of the new number of allocated licenses to the client device comprises computing an arithmetic function over the number of available licenses for the feature in the server table and the number of available licenses for the client device in the client table, the arithmetic function requiring that a first sum of: (the number of allocated licenses in the server table before the computing plus a current number of licenses allocated of the client device) equals a second sum of: (the number of available licenses in the server table after the computing plus the new number of allocated licenses).  However Kapur, in analogous art of software licenses, discloses wherein computing the new number of licenses comprises computing an arithmetic function over the number of available licenses (e.g. license pool) for the feature in the server table and the number of available licenses for the client (e.g. division) in the client table, the arithmetic function requiring that a first sum of the number of allocated licenses in the server table before the computing and a current number of licenses allocated of the client device equals a second sum of the number of available licenses in the server table after the computing and the new number of allocated licenses (Column 3, LN 7 – Column 4, LN 47).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the arithmetic function of Kapur for the punitive action determination of Rabin/Yellai/Eng/Taylor.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rabin/Yellai/Eng/Taylor, as applied to claim 17 above, in further view of US 20140020107 A1 (“Dodgson”).

Per claim 18, Rabin/Yellai/Eng/Taylor does not specifically disclose storing the maximum number of feature instances the client device can handle and the permanently installed number of licenses in the client table in the license database.  However Dodgson, in analogous art of software licensing, discloses storing the maximum number (e.g. max available) of feature instances the client device can handle and the permanently installed number of licenses (e.g. number of licenses in use) in the client table in the license database (Section [0053]).
.  

	
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rabin/Yellai/Eng/Taylor/Dodgson, as applied to claim 18 above, in further view of US 20020013772 A1 (“Peinado”).

Per claim 19, Rabin/Yellai/Eng/Taylor/Dodgson does not specifically disclose checking whether the new number of allocated licenses for the client device exceeds the maximum number of feature instances; setting the new number of allocated licenses to the maximum number of feature instances when a new total number of licenses for the client device exceeds the maximum number of feature instances the client device can handle; returning an excessive amount of licenses back to the available licenses on the server table.  However Peinado, in analogous art of software licensing, discloses checking whether the new number of allocated licenses for the client device exceeds the maximum number of feature instances (e.g. the computer may keep track of and limit the number of issued sub-licenses) (Section [0304]); setting the new number of allocated licenses to the maximum number of feature instances when a new total number of licenses for the client device exceeds the maximum number of feature instances the client device can handle (e.g. wherein the stored number increase as sub-licenses are checked out to portable devices and decreases as sub licenses are checked in from portable devices and wherein the number has a maximum value as set according to the terms of the corresponding license) (Section [0304]); returning an excessive amount of licenses back to the available licenses on the server table (e.g. such checking in may comprise transferring the sub-license from the portable device to the computer) (Section [0305]).
It would have been obvious to one of ordinary skill in the art to include in the feature license management system of Rabin/Yellai/Eng/Taylor/Dodgson the concept of tracking the number of licenses for a client as taught by Peinado in order to ensure that the client devices do not use more than the allowed number of licenses.  This prevents the license system from losing money by not allowing the client devices to use more licenses than they have paid for.  
Note: the limitation “setting the new number of allocated licenses to the maximum number of feature instances when a new total number of licenses for the client device exceeds the maximum number of feature instances the client device can handle” does not distinguish over the prior art because it recites conditional language which makes the step optional.  If the total number of licenses for client does not exceed the maximum number then the new number of license is never set to the maximum.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rabin/Yellai/Eng/Taylor/Dodgson, as applied to claim 18 above, in further view of US 7231370 B1 (“Kapur”).

Per claim 20, Rabin further discloses:
determining the number of licenses to allocate (e.g. actions) to the client device (e.g. user device) based on… the number of licenses (e.g. each tag received by the guardian center during the call-up procedure) used by the client device (Section [0049], [0052], and [0101]).

Rabin/Yellai/Eng/Taylor/Dodgson does not specifically disclose assigning client devices to a zone; defining a maximum number of licenses allocated for all client devices in a respective zone; determining the number of licenses to allocate to the client device based on the maximum number of licenses allocated for the zone….  However Kapur, in analogous art of software licenses, discloses assigning client devices to a zone (e.g. division) (Column 3, LN 7 – Column 4, LN 47); defining a maximum number of licenses (e.g. license requirement) allocated for all client devices in a respective zone (e.g. division) (Column 3, LN 7 – Column 4, LN 47); determining the number of licenses to allocate (e.g. allocated licenses) to the client device based on the maximum number of licenses allocated for the zone (e.g. division)… (Column 3, LN 7 – Column 4, LN 47).
It would have been obvious to one of ordinary skill in the art to include in the feature license management system of Rabin/Yellai/Eng/Taylor/Dodgson the concept of dividing groups of clients into different zones as taught by Kapur since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art knows that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P SAX whose telephone number is (571)272-0821.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685